                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JERID S. MILLER,
                                  11                                                     Case No. 18-06070 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     COUNTY OF SANTA CRUZ,
                                  15                   Respondent.
                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254 challenging a state conviction out of Santa Cruz
                                  20   County Superior Court. Petitioner has paid the filing fee. For the reasons discussed
                                  21   below, the petition is dismissed for failure to exhaust state judicial remedies.
                                  22

                                  23                                         I. DISCUSSION
                                  24   A.     Exhaustion
                                  25          Prisoners in state custody who wish to challenge collaterally in federal habeas
                                  26   proceedings either the fact or length of their confinement are first required to exhaust state
                                  27   judicial remedies, either on direct appeal or through collateral proceedings, by presenting
                                  28   the highest state court available with a fair opportunity to rule on the merits of each and
                                   1   every claim they seek to raise in federal court. See 28 U.S.C. § 2254(b)-(c). If available

                                   2   state remedies have not been exhausted as to all claims, the district court must dismiss the

                                   3   petition. Duckworth v. Serrano, 454 U.S. 1, 3-5 (1981). Before he may challenge either

                                   4   the fact or length of his confinement in a habeas petition in this Court, petitioner must

                                   5   present to the California Supreme Court any claims he wishes to raise in this court. See

                                   6   Rose v. Lundy, 455 U.S. 509, 522 (1982) (holding every claim raised in federal habeas

                                   7   petition must be exhausted). If available state remedies have not been exhausted as to all

                                   8   claims, the district court must dismiss the petition. See id., 455 U.S. at 510; Guizar v.

                                   9   Estelle, 843 F.2d 371, 372 (9th Cir. 1988).

                                  10             According to the petition, Petitioner entered a plea of not guilty by reason of

                                  11   insanity for unidentified crimes. (Pet. at 2.) He is challenging the most recent 2 year

                                  12   recommitment order from on or about February 18, 2016. (Id. at 1.) However, it is clear
Northern District of California
 United States District Court




                                  13   from the petition that Petitioner did not present the claims from the instant petition to the

                                  14   California Supreme Court before filing this action. (Id. at 4.) Therefore, the petition is not

                                  15   ripe for federal review because Petitioner has not exhausted his state remedies. See Rose,

                                  16   455 U.S. at 522. Accordingly, this petition is DISMISSED without prejudice to Petitioner

                                  17   filing a new federal habeas corpus petition once state remedies have been exhausted.

                                  18

                                  19                                          II. CONCLUSION

                                  20             For the foregoing reasons, the petition for writ of habeas corpus is DISMISSED for

                                  21   failure to exhaust state remedies. See Rose, 455 U.S. at 510. The dismissal is without

                                  22   prejudice to Petitioner refiling once he has presented all the claims in the instant petition to

                                  23   the state high court.

                                  24             IT IS SO ORDERED.

                                  25   Dated:       January 28, 2019                        ________________________
                                                                                            BETH LABSON FREEMAN
                                  26                                                        United States District Judge
                                  27   Order of Dismissal
                                       P:\PRO-SE\BLF\HC.17\02976Ashley_dism
                                  28
                                                                                        2
